Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a motion element (2a) and a transfer device (2a1) or a processing element (2b) and a processing device (2b1), described in the specification. While the reference labels are shown on the drawings, the motion element, transfer device, processing element, and processing device are shown in insufficient detail and their structural composition is unclear.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a processing arrangement” and “processing elements”. It is unclear as to the meets and bounds of what the scope of these elements are to encompass. 
Claim 2 recites “a transfer device, which is in the processing arrangement’s motion elements”. It is unclear what the meets and bounds of these elements are, and what scope they encompass. Plus, it is already unclear the distinctions between the processing arrangement processing elements in claim 1, now there are motion 
Regarding claim 4: “processing device” lacks antecedent basis.
It is unclear what the distinction is between motion element and transfer device. Additionally, it is unclear what the distinction is between processing element and processing device.
Dependent claims not addressed above are rejected as being dependent upon a rejected base claim. 
Appropriate action is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Pickell (US Pub. 2015/0250115 A1) in view of Uchiyama (US Pub. 2004/0163308 A1).
claim 1, Pickell discloses a method for growing plants planted in cultivation gutters on multilayer principle in mobile cultivation gutter farming (Fig. 1, frame 10 is comprised of multiple levels of carriages 18), including;
cultivation layers present on top of each other in a cultivation space, each cultivation layer having a first cultivation line in the longitudinal direction of the cultivation space and a second cultivation line (Pg. 2, [0034], lines 1-3: “Carriages 18 are suspended from a chain 14 for transport along a multilayer serpentine path through the frame 10”), the method comprising: 
conveying said plants with auxiliary power-operated motion elements in the cultivation layers, the first cultivation line in the longitudinal direction of the cultivation space (Pg. 1, [0012], lines 1-2: “A motor operably coupled to a drive shaft includes a first drive sprocket and a second drive sprocket”); 
conveying said plants thereafter in the second cultivation line in an opposite direction with respect to the longitudinal direction (Fig. 1, Carriages 18 of subsequent rows are transported in the opposite direction of the previous row); 
treating the cultivation gutters, and the plants contained therein, in the cultivation space by means of a processing arrangement in a cultivation layer-specific manner, whereby the cultivation gutters and the plants contained therein are treated by processing elements on each cultivation layer of the cultivation space separately, in a manner substantially independent of the other cultivation layers (Abstract: “An automated hydroponic growing and harvesting system for sprouts includes a continuous serpentine chain conveyor transporting suspended trays through a tray preparation zone where trays are cleaned, a seeding zone where a layer of seeds is deposited 
However, Pickell does not disclose, as taught by Uchiyama, shifting the cultivation gutters in lateral direction from the first cultivation line onto the second cultivation line with a respective transfer device, the transfer device being disposed in a gap between respective first and second cultivation lines Uchiyama (Abstract, lines 13-17: “conveyor device (2), and transfer bars (41) for transferring the trays (5) between the conveyor device (2) and the planting and harvesting conveyors (6,7) are installed on the upstream and downstream sides of the conveyor device (2)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer plant growing rack of Pickell to include the transfer device of Uchiyama in the case that multiple racks are used and transfer between them is required.
Regarding claim 2, Pickell as modified by Uchiyama discloses the claimed invention in addition to as taught by Uchiyama, the transfer device is part of the processing arrangement (Fig. 2, conveyor device 2).
Regarding claim 4, Pickell as modified by Uchiyama discloses the claimed invention in addition to as taught by Pickell, the cultivation gutters on the cultivation layers of the cultivation space, and the plants contained therein, are treated in a cultivation layer-specific manner (Abstract: “An automated hydroponic growing and harvesting system for sprouts includes a continuous serpentine chain conveyor 
Regarding claim 5, Pickell as modified by Uchiyama discloses the claimed invention in addition to as taught by Pickell, the cultivation gutters and the plants contained therein are treated with actuators, which are provided in the processing arrangement and are automatically controlled, with gripping elements included in the transfer device and in the processing device which take hold of the cultivation gutters and to shift the same in lateral direction (Pg. 3, [0039], lines 4-6: “The wash and seeding mechanism 50 moves from side to side along guide bars 52 by a rodless cylinder 54 (or other linear actuator)”.
Regarding claim 6, Pickell discloses a system for growing plants on multilayer principle in mobile gutter farming (Fig. 1, frame 10 is comprised of multiple levels of carriages 18), said system comprising: 
a plurality of cultivation layers arranged vertically in a cultivation space (Fig. 1, frame 10 is comprised of multiple levels of carriages 18 stacked vertically); 
cultivation gutters arranged in each cultivation layer (Fig. 1, carriages 18), each cultivation layers including: 
a first cultivation line in the longitudinal direction of the cultivation space; a second cultivation line in opposite direction with respect to the longitudinal direction (Fig. 1, first and second lines can be considered any of the multiple layers of carriages); 

motion elements of each cultivation layers to convey the cultivation gutters along the first and second cultivation lines (Pg. 1, [0012], lines 1-2: “A motor operably coupled to a drive shaft includes a first drive sprocket and a second drive sprocket”);
a processing arrangement for treating the cultivation gutters, and plants contained therein, in the cultivation space in a cultivation layer-specific manner, said processing arrangement including the processing elements for treating the cultivation gutters and the plants contained therein on each cultivation layer of the cultivation space separately, in a manner substantially independent of the other cultivation layers (Abstract: “An automated hydroponic growing and harvesting system for sprouts includes a continuous serpentine chain conveyor transporting suspended trays through a tray preparation zone where trays are cleaned, a seeding zone where a layer of seeds is deposited across each tray, a germination zone where environmental conditions and nutrients and water are provided for germination, a growing zone where lighting, nutrients and water are provided for growth, and a harvesting zone where sprouts are dumped from each tray”).
However, Pickell does not disclose as taught by Uchiyama, a transfer device present in a gap between oppositely directed cultivation lines for shifting the cultivation gutters in lateral direction from the first cultivation line onto the second cultivation line (Abstract, lines 13-17: “conveyor device (2), and transfer bars (41) for transferring the trays (5) between the conveyor device (2) and the planting and harvesting conveyors (6,7) are installed on the upstream and downstream sides of the conveyor device (2)”).

Regarding claim 9, Pickell as modified by Uchiyama discloses the claimed invention in addition to as taught by Uchiyama, the processing arrangement includes the transfer device (Fig. 1, transfer bars 41) and the processing device (Fig. 1, harvesting conveyor 6), which are operated by a lift and are used for treating the cultivation gutters present on the cultivation layers of the cultivation space, and the plants contained therein, in a cultivation layer-specific manner as taught by Pickell (Pg. 2, [0034], lines 1-3: “Carriages 18 are suspended from a chain 14 for transport along a multilayer serpentine path through the frame 10”), characterized in that the system includes a processing arrangement for treating the cultivation gutters used especially in mobile gutter farming, and plants contained therein, in the cultivation space in a cultivation layer-specific manner, said processing arrangement including, the processing elements for treating the cultivation gutters and the plants contained therein on each cultivation layer3Application No. 16/637,196Docket No.: 43480.517067 Amendment dated July 7, 2021layerasdof the cultivation space separately, in a manner substantially independent of the other cultivation layers (Abstract: “An automated hydroponic growing and harvesting system for sprouts includes a continuous serpentine chain conveyor transporting suspended trays through a tray preparation zone where trays are cleaned, a seeding zone where a layer of seeds is deposited across each tray, a germination zone where environmental conditions and nutrients and water are provided for 
Regarding claim 10, Pickell as modified by Uchiyama discloses the claimed invention in addition to as taught by Pickell, processing arrangement includes automatically controlled actuators for treating the cultivation gutters and the plants contained therein (Pg. 3, [0039], lines 4-6: “The wash and seeding mechanism 50 moves from side to side along guide bars 52 by a rodless cylinder 54 (or other linear actuator)”).
Allowable Subject Matter
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendments
Examiner contends that the drawing objection remains because they fail to depict with sufficient detail motion element (2a), transfer device (2a1), processing element (2b), and a processing device (2b1).  Additionally, any 112(b) rejections with regards to those elements remain. 
Claim 7 is acknowledged as being canceled. 
The rejection for claim 1 changes from a 102(a)(1) to a 103 with the addition of subject matter from claim 2. The examiner disagrees that the lateral shifting of the cultivation gutters is not taught by Uchiyama and that it would be an obvious modification of Pickell to include that feature. The same response applies to claim 6 as well.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642